Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
 
Claims 1-3, 5, 14-17, 19 and 21 are pending.
Claims 4, 6-13, 18 and 20 are cancelled.
Claims 1, 5, 14 and 21 are currently amended.
Claims 2, 3, 15 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 5, 14, 17, 19 and 21 as filed on August 12, 2021 are pending and under consideration to the extent of the elected species, e.g., the particle comprises a biodegradable compound / polymer such as polycaprolactone.

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Withdrawn Objections / Rejections
In view of the amendment of the claims, the previous objections to claims 1, 5 and 21 are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Zhang are withdrawn, and all previous claim rejections under 35 USC 103 over Liu are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1, 5 and 19 are objected to because of the following informalities: 
Claims 1 and 5:  “in a form cellulose” should recite “in the form of cellulose” and “a content of the carboxyl group” should recite “the content of the carboxyl group”. 
Claim 19:  “cover” should recite “covers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 14, 17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5 as currently amended recite the carboxyl group is 0.5 mmol/g or more and 2.0 mmol or less.  Because the claim sets forth two open ended and overlapping ranges, it is unclear what amounts of carboxyl group are claimed because the ranges encompass all amounts.  Claims 14, 17, 19 and 21 are included in this rejection because they depend from either claim 1 or 5 and because they do not remedy the ambiguity

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103665398 A, published March 26, 2014, IDS reference filed June 9, 2021) in view of Kumamoto et al. (US 2012/0283363, published November 8, 2012).
Liu is applied herewith on the elected embodiment

	Liu teach biodegradable composite microspheres prepared by evaporation of an oil-in-water Pickering emulsion stabilized with cellulose nanocrystals (fine cellulose as defined in paragraph [0051] of the as-filed specification) inclusive of cellulose nanowhiskers (title; abstract; paragraphs [0005], [0011], [0014]; Figures; claims).  The biodegradable polymer in the oil phase of the emulsion / in the core of the particle is one of polylactic acid, polycaprolactone and polymethyl methacrylate (paragraphs [0011], [0015]), as required by instant claims 14 and 17.  The microspheres are part of a turbid liquid (additional component) prior to centrifugation (paragraphs [0028]-[0029]).
Because the composite microspheres of Liu are made by the same process as disclosed in the as-filed specification (e.g., paragraph [0053] and Figure 1), the cellulose is necessarily bound to and inseparable (as defined in paragraph [0054] of the as-filed specification) from the de-solvated polymer and is necessarily a uniform coating layer.  The Figures of Liu further support this presumption.
Regarding the recitation of a skin application composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, Liu expressly teach cosmetic applications (paragraph [0005]).
	Liu do not specifically teach the cellulose has a carboxyl group content of 0.5 mmol/g or more and 2.0 mmol/g or less as required by claims 1 and 5.
	These deficiencies are made up for in the teachings of Kumamoto.
	Kumamoto teach a composite material comprising cellulose microfibers having a carboxyl group content of 0.1 to 3 mmol/g; the carboxyl group content is important for stably obtaining cellulose fibers with a diameter of 200 nm or less (title; abstract; paragraphs [0031]-[0032], [0041]; claims).  Cellulose with a higher carboxyl group content is able to exist stably with smaller diameters; furthermore, increased carboxyl group content increases dispersion stability (paragraph [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose nanocrystals of Liu to have a carboxyl group content of 0.1 to 3 mmol/g as taught by Kumamoto because the carboxyl group content is important for stably dispersing cellulose fibers with smaller diameters.  Thus, the carboxyl group content is result-effective, and the optimization thereof is prima facie obvious.  See MPEP 2144.05.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Cellulose nanofibers enable paraffin encapsulation and the formation of stable thermal regulation nanocomposites,” Nano Energy 34:541-548, 2017 in view of Kumamoto et al. (US 2012/0283363, published November 8, 2012).
Li is applied herewith on a non-elected embodiment newly introduced into the claims during prosecution.  Although new embodiments are not continued prosecution, Li is applied in an effort to expedite / end prosecution.

	Li teach paraffin (wax) encapsulation by nanocellulose (CNF) through a pickering emulsion method (title; abstract; page 546, paragraph bridging columns).  CNF forms a shell around paraffin droplets (page 542, lhc, 1st full paragraph; Figures 1-2).  CNF is TEMPO oxidized (page 542, 2.1 “CNF Preparation”).  The capsules are part of a larger nanocomposite (additional component) (title; abstract; page 542, 2.2 & 2.3).
Because the capsules of Li are made by the same process as disclosed in the as-filed specification (e.g., paragraph [0053] and Figure 1), the cellulose is necessarily bound to and inseparable (as defined in paragraph [0054] of the as-filed specification) from the paraffin and is necessarily a coating layer.  The Figures of Li further support this presumption.
Regarding the recitation of a skin application composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
	Li do not specifically teach the cellulose has a carboxyl group content of 0.5 mmol/g or more and 2.0 mmol/g or less as required by claims 1 and 5.
These deficiencies are made up for in the teachings of Kumamoto.
	The teachings of Kumamoto have been described supra.  Kumamoto further teach TEMPO oxidation (paragraph [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanocellulose of Li to have a carboxyl group content of 0.1 to 3 mmol/g as taught by Kumamoto because the carboxyl group content is important for stably dispersing cellulose fibers with smaller diameters.  Thus, the carboxyl group content is result-effective, and the optimization thereof is prima facie obvious.  See MPEP 2144.05.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103665398 A, published March 26, 2014, IDS reference filed June 9, 2021) in view of Kumamoto et al. (US 2012/0283363, published November 8, 2012) as applied to claims 1, 5, 14 and 17 above and over Li et al. “Cellulose nanofibers enable paraffin encapsulation and the formation of stable thermal regulation nanocomposites,” Nano Energy 34:541-548, 2017 in view of Kumamoto et al. (US 2012/0283363, published November 8, 2012) as applied to claims 1 and 5 above, and further in view of Hamad et al. (WO 2017/219127, published December 28, 2017, of record) and Wesner et al. (US 2016/0144330, published May 26, 2016).
The teachings of Liu and Okada have been described supra with regard to the elected embodiment and the teachings of Li and Okada have been described supra with regard to one of the newly introduced embodiments.
They do not specifically teach a uniform coating having a thickness variation of 0.4 or less as required by claims 19 and 21.
These deficiencies are made up for in the teachings of Hamad and Wesner.
Hamad teach cellulose filament-stabilized Pickering emulsions (title; abstract; claims).  When the cellulose forms a uniform network at the oil/water interface, the emulsions have higher stability (paragraph [0057]).
Wesner teach microparticles (title; abstract; paragraphs [0063], [0065]-[0067]; Figures; claims).  The microparticles may have relatively uniform diameters, meaning the coefficient of variation of the distribution thereof is less than about 10% (paragraphs [0074], [0132]-[0147]).  The shell mean thickness is calculated using at least 4 shell thickness measurements for each capsule / microparticle (paragraphs [0148]-[0149]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the pickering emulsions of Liu in view of Kumamoto and the pickering emulsions of Li in view of Kumamoto such that the cellulose forms a uniform network as taught by Hamad in order to enhance stability.  It would have been obvious to one of ordinary skill in the art that such uniform networks or coatings would be characterized by a low coefficient of variation as taught by Wesner of less than about 10% because the coefficient of variation is merely a quantitative representation of the qualitative property of uniformity.  

Response to Arguments
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 14, 17, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18 of copending Application No. 17/080,149, over claims 1-11 and 14-20 of copending Application No. 17/394,962, and
over claims 1-7, 11-18, 22 and 23 of copending Application No. 17/539,648 in view of Liu et al. (CN 103665398 A, published March 26, 2014, IDS reference filed June 9, 2021), Kumamoto et al. (US 2012/0283363, published November 8, 2012), Hamad et al. (WO 2017/219127, published December 28, 2017, of record) and Wesner et al. (US 2016/0144330, published May 26, 2016).
	The instant claims are drawn to a composite microparticle comprising a core comprising either polycaprolatone, stearic acid or paraffin wax and an inseparable coating comprising cellulose nanofibers having a carboxyl content of 0.5 to 2.0 mmol/g and to a composition thereof comprising an additional component.  The coating is uniform, having a thickness of variation of 0.4 or less.
	The copending ‘149 claims are drawn to a composite particle comprising a core comprising at least one type of biodegradable polymer and an inseparable coating comprising micronized, crystallized cellulose having an anionic functional group and to compositions thereof .
	The copending ‘962 claims are drawn to a composite particle having an average size of 0.05 to 1000 microns and comprising a core comprising at least one biodegradable polymer and an inseparable coating comprising micronized cellulose fibers, the composite particle having an amount of anionic functional group of 0.0002 to 0.5 mmol/g by virtue of the introduction thereof to the fibers.
	The copending ‘648 claims are drawn to a composite particle having a core comprising a biodegradable polymer and an inseparable coating comprising cellulose nanofibers having an ionic functional group and to various compositions thereof.
	The microparticles as instantly claims are therefore a species falling within the genera of composite particles recited in the conflicting applications.  The microparticles as instantly claimed are an obvious variant of the composite particles recited in the conflicting applications because it is already known to the prior at in view of Liu as elaborated supra to prepare biodegradable composite microspheres having a polycaprolactone biodegradable polymer core to which cellulose nanocrystals / nanowhiskers are surface integrated via the production thereof via a Pickering emulsion.  The microparticles as instantly claimed are an obvious variant of the composite particles recited in the conflicting applications because it is already known to the prior art in view of Kumamoto as elaborated supra to carboxylate cellulose fibers of small size to a carboxyl content of 0.1 to 3 mmol/g in order to increase dispersion stability thereof.  And the microparticles as instantly claimed are an obvious variant of the composite particles recited in the conflicting applications because it is already known to the prior art in view of Hamad and Wesner as elaborated supra that uniform cellulose coatings improve the stability of Pickering emulsions, where uniform is understood to be characterized by a coefficient of distribution of less than about 10% (0.10).  The instantly claimed microparticles are therefore an obvious variant of the composite particles recited in the conflicting applications.
This is a provisional nonstatutory double patenting rejection.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. “Effect of expanded graphite and carbon nanotubes on the thermal performance of stearic acid phase change materials,” Journal of Materials Science 52:12370-12379, 2017 teach stearic acid is an alternative, art-recognized phase change material to paraffin wax (title; abstract; page 12371, rhc).
Gao et al. (CN 101791437 A, as evidenced by the Google translation) teach paraffin wax microspheres coated with inorganic particles, the microspheres obtained via a Pickering emulsion (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633